Exhibit A

Stipulation

DOCSWDE:Q?.IMS.] 83990/002

IN THE UNITED STA'I`ES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

in re:

Chapter ll
'I`INTRI, INC.,
- ' Case No. 18-11625 (KJC)
Debtor. l t
_Re: Doclcet No. 245________

 

STIPULATION BETWEEN DEBTOR AN'D 393 MVRI’ LLC_AUTHORIZING
THE DEBTOR T() RE.}E_C'I` REAL PROPERTY LEASE AGREEl\/.{El‘~l'.l`2

WHEREAS, 303 MVRP LLC (“Landlord”, together With the above-captioned Debtor,

the “Parties”) is the owner of that certain non-residential real property commonly known as 301~

 

31 f Ravendale Drive, Mountain View Ca§ii`ornia 94043 (the “Leased Prernises”)', and

WHEREAS, Landlord is the lessor, and Debtor`is lessee, under a certain lease dated
March 28, 2014, as amended from time to time (the “ ease Agreement”), t`or the Leased
Premises; and

WHEREAS, the Lease Agi'eement is a pre~petition unexpired lease of non-residential real
property; and -

WHEREAS, on September 27, 2018, the Debtor filed a Moft'orz Pz¢rsuant to Section
365((1) of the Bankruptcy Coa'e for an Order`M) Authorizing the Debtor to Reject a
Nonresidential Real Property Lease and Abancion Any Personal Pr'c)perty Located at Such
Premz'ses and (B) Fz`xing a Bar Date for Claims QfLandlord [Docket No, 245] (the “Re]'ection
M_Q§L)n”) seeking, among other relief, authority to reject the Lease Agreement effective as of

September 30, 2018; and

 

' Thc last four digits of the above~capticned debtor’s federal taxpayer identification number are 6978. 'The above-
captioned debto:"s service address is'. 303 Ravendale Drive, Mountain View, CA 94043.

2 All capitalized terms not otherwise defined herein shail have the meanings ascribed to them in the Rejection
Mction (as hereinafter detined).

WHEREAS, the hearing on the Rej ection Motion is scheduled for October 24, 2018 at
3:00 p,rn. (eastern time) (thel “H_d£ing”); and

WHEREAS, the Partics desire to obtain approval of the proposed rejection of the Lease
Agreement prior to the Hearing and agree, suhject;to Courtlapprovai, to;effect the rejection of the
Lease Agreernent as soon as possible in order to allow the Landlor-d to re-let the Leased
Preniises; and

NOW, THEREFORE, the Parties agree and stipulate (the “Stipulation”) as follows:

l. Pursuant to section 365 of the Bankruptcy' Ccde, the Lease Agreernent is deemed
rejected effective as of Septelnber 30, 2018 at 11:59 p.rn. (Pacii'ic Tirne).

2. "i`he Debtor is hereby authorized to abandon any Remaining Personal Property at
the Leased Prernises effective as ci" September 30, 2018 at 11159 p.m. (Pacitic Tirne).

3. Twenty~One (21) days after the entry of an Order approving the Stipuiation is
hereby fixed as the Bar Date by Which the Landlord must tile a claim under section 502 of the
Banl<ruptcy Code or other claims in connection with the Rejected Lease or the rejection, breach
or termination of the Lease Agreernent, all of which are hereby preserved and reserved by the
Landlord, failing which such ciairn shall be forever waived

4. The Debtor reserves all rights to contest any such rejection damage claims`on any
basis and does not waive any claims that it rnay have against the Landlord, Whether or not such
claims are related to the Lease'Agreement.

5. The Court shall retain jurisdiction over any and all matters arising from or related

to the implementation, interpretation, or enforcement ct this Stipulation.

 

Dated: October 8, 2018

Dated: Octcbcr 8, 2018

PACHULS_KI STANG ZIEHL & ]ONES LLP

/S/ Colin R. Robinson

John D. Fiero (CA Bar No. 136557)

John W. Lucas (CA Bar No. 271038)

James E. O'Neill (DE Bar No. 4042)

Colin R. Robinson`(DE Bar No. 5 524)

919 N‘ Man<er street 17‘“F1001- '

P. O. ch 8705

Wilrnington, DE 19899 (Courier 19801)

Tel: (302) 652-4100

Fax: (302) 652-4400

E~rnail: jiiero@pszjlaw.com
jlucas@pszjlaw.corn
joneill@pszjiaw.com
crobinson@pszjlaw.com

Alrorneysfor Debtor and Debror in Fos.session

DUANE Moaals LLP

/s/ Jarret P. Hitchz'ngs

7 ` J'arret P. Hitchings (DE 5564)

222 Dciaware Aveneu, Ste. 1600
Wiimington, Delaware 19801 t
(302) 657-4900
jphitchings@duanemorris.com

-and

l\/larcus Colabianehi (CA 208698)
Spear Tower '
One Market Piaza, Ste‘ 2200

San Franciscc, California 94105
(415_) 957-3000
rncolabianchi@duanernorris.corn

Attomeysfor 3 03 MVRP LLC

 

 

